Case: 1:20-cv-00377-DRC-KLL Doc #: 9 Filed: 10/26/20 Page: 1 of 2 PAGEID #: 445

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JUSTIN KOCH, Case No. 1:20-cv-377
Petitioner,
Cole, J.

Vv. Litkovitz, M.J.
WARDEN, LONDON REPORT AND
CORRECTIONAL INSTITUTION, RECOMMENDATION

Respondent.

Petitioner, through counsel, has filed an unopposed motion for an order of dismissal of
this action pursuant to Fed. R. Civ. P. 41(a).' (Doc. 8).

Fed. R. Civ. P. 41(a)(2) provides that “an action may be dismissed at the plaintiff's
request only by court order, on terms that the court considers proper.” See also Rule 12 of the
Rules Governing Habeas Corpus Cases under Section 2254 (stating that “[t]he Federal Rules of
Civil Procedure, to the extent that they are not inconsistent with any statutory provision or these

rules, may be applied to a proceeding under these rules”).

Pursuant to Fed. R. Civ. P. 41(a)(2), petitioner’s unopposed motion to dismiss this action
(Doc. 8) should be GRANTED and this action should be DISMISSED.

IT ISSO RECOMMENDED.

Date: £2/ (26/20 2.0
Kuen L. set

United States Magistrate Judge

 

 

' Petitioner indicates that counsel for respondent has been contacted has no objection to the motion. (See Doc. 8 at
PagelID 443).
Case: 1:20-cv-00377-DRC-KLL Doc #: 9 Filed: 10/26/20 Page: 2 of 2 PAGEID #: 446

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JUSTIN KOCH, Case No. 1:20-cv-377

Petitioner,

Cole, J.

Vv. Litkovitz, M.J.
WARDEN, LONDON
CORRECTIONAL INSTITUTION,

Respondent.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
